DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2022 has been entered.

Response to Amendment
This Action is in response to the Examiner’s Amendment attached hereto.  Claims 1, 5-8 and 12-16 are still pending in the present application.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given during a telephone conversation with Michael Monaco, Attorney of Record, on 6/6/2022.

The specification has been amended as follows:

[74] - If number of cell reselections during time period TCRmax exceeds a neighbor cell reselection medium-mobility state count value NCR_M does not exceedneighbor cell reselection high-mobility state count value NCR_H 
[76]  - If number of cell reselections during time period TCRmax NCR_H

The application has been amended as follows:

IN THE CLAIMS

1. (Currently Amended) A method performed by a user equipment (UE) operating in a wireless communication system, the method comprising:
camping on a first cell; 
receiving, from the first cell, information related to neighbor cells including a second cell and a third cell,
wherein the information related to the neighbor cells includes tier information for the neighbor cells that is configured for an aerial UE and a ground UE, respectively;
performing a first cell change from the first cell to the second cell;
counting the first cell change for estimating a mobility state of the UE;
performing a second cell change from the second cell to the third cell;
estimating the mobility state of the UE based on i) the counted first cell change and ii) whether the second cell change is counted or not according to the tier information for the neighbor cells that is configured for the aerial UE, based on the UE being the aerial UE but not being the ground UE,
wherein the second cell change is counted based on the information related to the third cell informing that the third cell belongs to a second tier different from a first tier to which the second cell belongs, 
wherein the second cell change is not counted based on the information related to the third cell informing that the third cell belongs to the first tier to which the second cell belongs,
wherein the mobility state of the UE is estimated as a medium-mobility state based on number of cell reselections during time period TCRmax exceeding a neighbor cell reselection medium-mobility state count value (NCR_M) and not exceeding a neighbor cell reselection high-mobility state count value (NCR_H),
wherein the mobility state of the UE is estimated as a high-mobility state based on the number of cell reselections during the time period TCRmax exceeding NCR_H,
applying a speed dependent scaling rule based on the mobility state of the UE being estimated as the medium-mobility state or the high-mobility state,
wherein the first tier includes at least one neighbor cell surrounding the first cell,
wherein the second tier includes at least one neighbor cell surrounding the at least one neighbor cell from the first tier, and
wherein the tier information configured for the aerial UE includes more neighbor cells than the tier information configured for the ground UE. 

8. (Currently Amended) A user equipment (UE) configured to operate in a wireless communication system, the UE comprising:
a transceiver; 
a processor; and
a memory operably connectable to the processor and storing instructions that, based on being executed by the processor, perform operations comprising:
camping on a first cell;
receiving, from the first cell using the transceiver, information related to neighbor cells including a second cell and a third cell,
wherein the information related to the neighbor cells includes tier information for the neighbor cells that is configured for an aerial UE and a ground UE, respectively;
performing a first cell change from the first cell to the second cell;
counting the first cell change for estimating a mobility state of the UE;
performing a second cell change from the second cell to the third cell;
estimating the mobility state of the UE based on i) the counted first cell change and ii) whether the second cell change is counted or not according to the tier information for the neighbor cells that is configured for the aerial UE, based on the UE being the aerial UE but not being the ground UE,
wherein the second cell change is counted based on the information related to the third cell informing that the third cell belongs to a second tier different from a first tier to which the second cell belongs, 
wherein the second cell change is not counted based on the information related to the third cell informing that the third cell belongs to the first tier to which the second cell belongs,
wherein the mobility state of the UE is estimated as a medium-mobility state based on number of cell reselections during time period TCRmax exceeding a neighbor cell reselection medium-mobility state count value (NCR_M) and not exceeding a neighbor cell reselection high-mobility state count value (NCR_H),
wherein the mobility state of the UE is estimated as a high-mobility state based on number of cell reselections during the time period TCRmax exceeding NCR_H,
applying a speed dependent scaling rule based on the mobility state of the UE being estimated as the medium-mobility state or the high-mobility state,
wherein the first tier includes at least one neighbor cell surrounding the at least one neighbor cell from the first cell,
wherein the second tier includes at least one neighbor cell surrounding the first tier, and
wherein the tier information configured for the aerial UE includes more neighbor cells than the tier information configured for the ground UE.

16. (Currently Amended) A processing apparatus operating in a wireless communication system, the apparatus comprising:
a processor; and
a memory operably connectable to the at least one processor, wherein the processor is configured to perform operations comprising:
obtaining, from a first cell, information related to neighbor cells including a second cell and a third cell,
wherein the information related to the neighbor cells includes tier information for the neighbor cells that is configured for an aerial UE and a ground UE, respectively;
performing a first cell change from the first cell to the second cell;
counting the first cell change for estimating a mobility state of the UE;
performing a second cell change from the second cell to the third cell;
estimating the mobility state of the UE based on i) the counted first cell change and ii) whether the second cell change is counted or not according to the tier information for the neighbor cell that is configured for the aerial UE, based on the UE being the aerial UE but not being the ground UE,
wherein the second cell change is counted based on the information related to the third cell informing that the third cell belongs to a second tier different from a first tier to which the second cell belongs, 
wherein the second cell change is not counted based on the information related to the third cell informing that the third cell belongs to the first tier to which the second cell belongs,
wherein the mobility state of the UE is estimated as a medium-mobility state based on number of cell reselections during time period TCRmax exceeding a neighbor cell reselection medium-mobility state count value (NCR_M) and not exceeding a neighbor cell reselection high-mobility state count value (NCR_H),
wherein the mobility state of the UE is estimated as a high-mobility state based on number of cell reselections during the time period TCRmax exceeding NCR_H,
applying a speed dependent scaling rule based on the mobility state of the UE being estimated as the medium-mobility state or the high-mobility state,
wherein the first tier includes at least one neighbor cell surrounding the first cell,
wherein the second tier includes at least one neighbor cell surrounding the at least one neighbor cell from the first tier, and
wherein the tier information configured for the aerial UE includes more neighbor cells than the tier information configured for the ground UE.

Allowable Subject Matter
Claims 1, 5-8 and 12-16 are allowed.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Claims 1, 5-8 and 12-16 are allowed, in view of the Examiner’s amendment made above. 
 	
With respect to independent claim 1 and the teachings of the most pertinent prior art:
Lu, et al (US PG Publication 2014/0206357), hereafter Lu, hereafter Lu, teaches 
a method performed by a user equipment (UE) operating in a wireless communication system, 
the method comprising:
camping on a first cell;
receiving, from a network on the first cell, information related to at least one neighbor cell including a second cell and a third cell;
performing a first cell change from the first cell to the second cell;
counting the first cell change for estimating a mobility state of the UE;
performing a second cell change from the second cell to the third cell;
estimating the mobility state of the UE based on i) the counted first cell change and ii) whether the second cell change is counted or not, 
wherein the second cell change is counted based on the information related to the third cell informing that the third cell belongs to a second tier different from a first tier to which the second cell belongs, and
wherein the second cell change is not counted based on the information related to the third cell informing that the third cell belongs to the first tier to which the second cell belongs, 
wherein the mobility state of the UE is estimated as a medium-mobility state based on number of cell reselections during time period TCRmax exceeding a neighbor cell reselection medium-mobility state count value (NCR_M) and not exceeding a neighbor cell reselection high-mobility state count value (NCR_H),
wherein the mobility state of the UE is estimated as a high-mobility state based on the number of cell reselections during the time period TCRmax exceeding NCR_H,
applying a speed dependent scaling rule based on the mobility state of the UE being estimated as the medium-mobility state or the high-mobility state,
wherein the first tier includes at least one neighbor cell surrounding the first cell,
wherein the second tier includes at least one neighbor cell surrounding the at least one neighbor cell from the first tier.

Han, et al (US PG Publication 2020/0245215), hereafter Han, teaches
wherein the information related to the neighbor cells includes tier information for the neighbor cells that is configured for an aerial UE and a ground UE, respectively,
wherein the tier information configured for the aerial UE include more neighbor cells than the tier information configured for the ground UE. 

However, Lu and Hann, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including
estimating the mobility state of the UE based on i) the counted first cell change and ii) whether the second cell change is counted or not according to the tier information for the neighbor cells that is configured for the aerial UE, based on the UE being the aerial UE but not being the ground UE.

With respect to independent claim 8 and the teachings of the most pertinent prior art:
Lu teaches 
a user equipment (UE) configured to operate in a wireless communication system, the UE comprising:
a transceiver; 
a processor; and
a memory operably connectable to the processor and storing instructions that, based on being executed by the processor, perform operations comprising:
camping on a first cell;
receiving, from a network on the first cell, information related to at least one neighbor cell including a second cell and a third cell;
performing a first cell change from the first cell to the second cell;
counting the first cell change for estimating a mobility state of the UE;
performing a second cell change from the second cell to the third cell;
estimating the mobility state of the UE based on i) the counted first cell change and ii) whether the second cell change is counted or not, 
wherein the second cell change is counted based on the information related to the third cell informing that the third cell belongs to a second tier different from a first tier to which the second cell belongs, and
wherein the second cell change is not counted based on the information related to the third cell informing that the third cell belongs to the first tier to which the second cell belongs, 
wherein the mobility state of the UE is estimated as a medium-mobility state based on number of cell reselections during time period TCRmax exceeding a neighbor cell reselection medium-mobility state count value (NCR_M) and not exceeding a neighbor cell reselection high-mobility state count value (NCR_H),
wherein the mobility state of the UE is estimated as a high-mobility state based on number of cell reselections during the time period TCRmax exceeding NCR_H,
applying a speed dependent scaling rule based on the mobility state of the UE being estimated as the medium-mobility state or the high-mobility state,
wherein the first tier includes at least one neighbor cell surrounding the at least one neighbor cell from the first cell,
wherein the second tier includes at least one neighbor cell surrounding the first tier.

Han, teaches 
wherein the information related to the neighbor cells includes tier information for the neighbor cells that is configured for an aerial UE and a ground UE, respectively;
wherein the tier information configured for the aerial UE include more neighbor cells than the tier information configured for the ground UE. 

However, Lu and Hann, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including
estimating the mobility state of the UE based on i) the counted first cell change and ii) whether the second cell change is counted or not according to the tier information for the neighbor cells that is configured for the aerial UE, based on the UE being the aerial UE but not being the ground UE.

With respect to independent claim 16 and the teachings of the most pertinent prior art:
Lu teaches 
a processing apparatus operating in a wireless communication system, the apparatus comprising:
a processor; and
a memory operably connectable to the at least one processor, wherein the processor is configured to perform operations comprising:
obtaining, from a first cell, information related to neighbor cells including a second cell and a third cell,
wherein the information related to the neighbor cells includes tier information for the neighbor cells that is configured for an aerial UE and a ground UE, respectively;
performing a first cell change from the first cell to the second cell;
counting the first cell change for estimating a mobility state of the UE;
performing a second cell change from the second cell to the third cell;
estimating the mobility state of the UE based on i) the counted first cell change and ii) whether the second cell change is counted or not,  
wherein the second cell change is counted based on the information related to the third cell informing that the third cell belongs to a second tier different from a first tier to which the second cell belongs, 
wherein the second cell change is not counted based on the information related to the third cell informing that the third cell belongs to the first tier to which the second cell belongs,
wherein the mobility state of the UE is estimated as a medium-mobility state based on number of cell reselections during time period TCRmax exceeding a neighbor cell reselection medium-mobility state count value (NCR_M) and not exceeding a neighbor cell reselection high-mobility state count value (NCR_H),
wherein the mobility state of the UE is estimated as a high-mobility state based on number of cell reselections during the time period TCRmax exceeding NCR_H,
applying a speed dependent scaling rule based on the mobility state of the UE being estimated as the medium-mobility state or the high-mobility state,
wherein the first tier includes at least one neighbor cell surrounding the first cell,
wherein the second tier includes at least one neighbor cell surrounding the at least one neighbor cell from the first tier.

Han, teaches 
wherein the information related to the neighbor cells includes tier information for the neighbor cells that is configured for an aerial UE and a ground UE, respectively;
wherein the tier information configured for the aerial UE includes more neighbor cells than the tier information configured for the ground UE. 

However, Lu and Hann, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including
estimating the mobility state of the UE based on i) the counted first cell change and ii) whether the second cell change is counted or not according to the tier information for the neighbor cell that is configured for the aerial UE, based on the UE being the aerial UE but not being the ground UE.




Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/
Examiner, Art Unit 2641
 
/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641